Citation Nr: 0425593	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated as 10 percent disabling, to 
include separate compensable evaluations for knee instability 
and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1984 
to July 1995.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).  

The issue of entitlement to service connection for left ankle 
disability was withdrawn on behalf of the veteran in a 
November 2000 statement and is no longer part of the 
veteran's appeal.


FINDINGS OF FACT

1.  There is no more than moderate limitation of motion of 
the right ankle.

2.  Motion of the left knee was from 10 to 110 degrees on VA 
examination in July 2001.

3.  There is no current subluxation or lateral instability of 
the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a fracture of the right 
ankle (right ankle disability) have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5271 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a left knee injury (left 
knee disability), to include separate rating for instability 
and arthritis, have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

According to a May 2004 VA Form 119, Report of Contact, Duty 
to Assist Notification Call, the veteran was informed of the 
requirements needed to establish an increased evaluation.  
The veteran was informed what evidence VA had on file and 
asked if there was any additional evidence that he wished to 
submit.  The veteran responded that he did not have any 
additional evidence to submit.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that VA ankle 
and knee examinations dated in 2000 and 2001 are on file.  
The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  


Increased Rating Claims 

Common Factual Background

A January 1996 rating decision granted entitlement to service 
connection for right ankle and left knee disabilities and 
assigned 10 percent evaluations effective July 22, 1995.  A 
claim for increased evaluations was received by VA in May 
2000.  An August 2000 rating decision denied entitlement to 
increased evaluations for the service-connected disabilities 
at issue, to include separate compensable evaluations for 
instability and arthritis, and the veteran timely appealed.  

The veteran complained on VA orthopedic examination in August 
1995 of daily left knee pain and of right ankle pain when he 
stands or walks on it for a long period.  The veteran also 
noted that his right ankle is weather sensitive.  Physical 
examination revealed left knee instability.  There was 
minimal edema of the left kneecap.  No gross deformity was 
found.  Range of motion of the knee included 30 degrees of 
flexion and 130 degrees of extension.  There was crepitus and 
mild tenderness.  X-rays of the left knee revealed status 
post fracture, internal fixation of the distal femur and 
proximal tibia, and degenerative changes.  X-rays of the 
right ankle showed moderate degenerative changes represented 
by spurring of the medial and lateral malleolus.

The veteran complained on VA orthopedic examination in June 
2000 of pain, swelling, warmth, stiffness, and giving way of 
the left knee and of stiffness, pain, popping, grinding, and 
swelling of the right ankle.  Prolonged standing and stair 
climbing increased the discomfort in the right ankle and left 
knee.  Physical examination revealed a normal posture and 
gait without the use of a brace or support.  Nontender and 
nonadherent scars of the left knee were noted.  Left knee 
extension was full; flexion was from 0-65 degrees without 
pain.  Anterior and posterior drawer, McMurray, and Lachman's 
tests were negative, as were varus and valgus testing.  There 
was full range of motion of the right ankle without swelling, 
deformity, or ligamentous laxity.  Sensation and muscle 
strength of the left knee and right ankle were normal.  The 
diagnoses were history of left knee injury, status post 
anterior cruciate ligament (ACL) repair by history; and 
history of right ankle fracture.

October 2000 magnetic resonance imaging scan of the left knee 
revealed postoperative changes consistent with ACL repair, 
attenuated medial meniscus, degenerative changes at the 
medial knee joint, and strain of the medial collateral 
ligament.

On VA orthopedic evaluation of the left knee in November 
2000, the veteran complained of giving way, swelling, 
intermittent aching pain and grinding.  The pain and grinding 
were worse in cold and damp weather.  Physical examination 
revealed that the veteran walked with a slight limp.  He wore 
a Velcro brace over the left knee.  There was no deformity or 
effusion of the knee.  Point tenderness was noted over the 
medial aspect and the inferior portion of the knee.  Motion 
of the knee was from 0 to 125 degrees.  Flexion and extension 
of the knee caused pain and grimacing.  McMurray, Lachman, 
anterior/posterior drawer, varus and valgus testing were all 
negative.  There was no left knee instability or laxity.  No 
muscle wasting or atrophy was found in the lower extremities.  
There was crepitus with palpation of the knee.  The diagnoses 
were anterior cruciate ligament injury, by history, status 
post arthroscopy with an anterior cruciate ligament 
reconstruction; and degenerative joint disease of the left 
knee.

The veteran complained on VA orthopedic examinations of the 
right ankle in July 2001 of fatigability with running and 
lifting, weakness, swelling, increased warmth, and giving 
way.  On physical examination, dorsiflexion was 15 degrees, 
with pain at the end of motion.  Plantar flexion was 45 
degrees, without pain.  Eversion was 28 degrees and inversion 
was 25 degrees, with grimacing at the end of both motions.  
The veteran noted tenderness to palpation.  There was no 
instability, redness, heat, abnormal movement, edema, or 
guard of motion of the right ankle.  The veteran had a limp 
when he walked on his toes and he complained of pain in the 
ankle.  Strength was normal for plantar flexion.  There was 
no malunion, nonunion, false joint, or loose motion of the 
ankle.  Heel walking was normal.  There was no unusual shoe 
wear pattern or breakdown.  The diagnosis was status post 
fracture of the right ankle.
According to a VA orthopedic clinic note dated in July 2001, 
the veteran complained of left knee pain, locking, and 
occasional swelling.  Pain was worse with prolonged activity.  
The veteran was still very active in athletics.  Physical 
examination did not show any effusion.  Range of motion was 
from 10-110 degrees.  Drawer, varus, and valgus testing were 
negative; McMurray was positive.  The veteran was taking 
Motrin.  The diagnosis was status post ACL repair, possible 
meniscal tear.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.40 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 5010, arthritis due to trauma, is 
evaluated under Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 specifies that degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint, with a minimum 10 
percent rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2003).

Increased Rating For Right Ankle Disability

Specific Schedular Criteria

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion. 

Analysis

The veteran is seeking evaluations in excess of 10 percent 
for his service-connected right ankle disability.  To warrant 
an evaluation in excess of 10 percent there must be medical 
evidence of marked limitation of motion of the ankle.  


The veteran had full range of motion of the right ankle when 
examined by VA in June 2000.  When examined in July 2001, 
dorsiflexion was 15 degrees, out of a possible 20 degrees, 
and plantar flexion was a full 45 degrees.  Because the 
medical evidence on file shows loss of right ankle motion in 
either dorsiflexion or plantar flexion of only 5 degrees, the 
disability picture for the veteran's service-connected right 
ankle disability does not more nearly approximate the 
criteria for an increased evaluation under Diagnostic Code 
5271.  See 38 C.F.R. § 4.7 (2003).  Consequently, an 
evaluation in excess of 10 percent is not warranted under the 
schedular criteria for limitation of motion of the ankle.  

An increased evaluation is also not warranted for the 
veteran's service-connected right ankle disability under any 
of the other diagnostic codes pertaining to the ankle because 
there is no medical evidence of ankylosis or malunion, and 
the veteran has not had an astragalectomy.  See 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2003).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although the veteran has 
complained of right ankle pain, weakness, and fatigability, 
the Board finds that, in light of the above noted full 
plantar flexion of the ankle and almost full dorsiflexion of 
the ankle, the assigned 10 percent disability rating 
adequately compensates him for his right ankle pain and 
functional loss.  In fact, physical examination in July 2001 
found normal strength for plantar flexion of the ankle.  
Hence, the preponderance of the evidence is against a higher 
evaluation for the veteran's right ankle disability.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating For Left Knee Disability

Specific Schedular Criteria

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261, limitation of 
extension, of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003); see also 38 C.F.R. § 
4.71, Plate II (2003) (showing normal flexion and extension 
as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

Analysis

The veteran is seeking an increased rating, to include 
separate compensable evaluations for instability and 
arthritis, for his service-connected left knee disability, 
which is currently rated under Diagnostic Code 5260.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997) (a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability); VAOPGCPREC 
9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).

Although the veteran's service-connected left knee disability 
was initially evaluated under Diagnostic Code 5257 for 
impairment of the knee involving recurrent subluxation or 
lateral instability, based on the finding of instability on 
VA examination in August 1995, the applicable code was 
changed to Diagnostic Code 5260 by rating decision dated in 
August 2000, because no instability was found on VA 
examination in June 2000.  The Board would note that no 
instability was found on VA evaluations in November 2000 and 
July 2001.  Consequently, since there is no recent medical 
evidence of recurrent subluxation or lateral instability, a 
separate compensable evaluation is not warranted for left 
knee disability due to impairment of the knee.

The veteran's current 10 percent evaluation for left knee 
disability is for limitation of flexion of the leg.  To 
warrant an increased evaluation under this diagnostic code, 
there needs to be medical evidence of limitation of flexion 
that more nearly approximates 30 degrees than 45 degrees.  
However, flexion of the knee was to 65 degrees without pain 
on VA examination in June 2000, to 125 degrees on VA 
examination in November 2000, and to 110 degrees in July 
2001.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

An increased evaluation is also warranted when extension of 
the left leg is more nearly limited to 15 degrees than to 10 
degrees.  Since there was full extension of the left leg on 
VA examinations in June and November 2000, and extension was 
to 10 degrees in July 2001, an evaluation in excess of 10 
percent is also not warranted for the veteran's left leg 
disability under Diagnostic Code 5261.  

Since the veteran does not have ankylosis of the knee, 
dislocated semilunar cartilage of the knee, or impairment of 
the tibia and fibula, an increased evaluation is not 
warranted for left knee disability under another diagnostic 
code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2003).

The Board also finds that an increased evaluation for left 
knee disability is not warranted under DeLuca.  While the 
veteran's has complained of left knee pain, which is worse in 
cold or damp weather and for which he is assigned a 10 
percent evaluation, there is no medical evidence of left knee 
weakness, incoordination, or flare-ups.  In fact, muscle 
strength was 5/5 without atrophy or muscle wasting on VA 
examination in November 2000.  Consequently, the disability 
rating assigned by the RO for left knee disability is 
correct, and the preponderance of the evidence is against a 
higher evaluation for the disability.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  While the veteran's service-connected 
right ankle and left knee disabilities do interfere with 
employment to some extent, as evidenced by the 10 percent 
evaluation assigned to each, the Board does not find any 
evidence that the service-connected disabilities "markedly" 
interfere with employment or that the veteran has been 
frequently hospitalized due to the disabilities.  In fact, 
the VA examinations cited above indicate that the veteran 
does not have significant loss of strength or loss of motion 
in the lower extremities without recent evidence of 
instability or effusion.  Moreover, according to orthopedic 
findings in July 2001, the veteran's service-connected right 
ankle and left knee disabilities were not severe enough to 
prevent him from participating in athletics.  Accordingly, 
the RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 


ORDER

Entitlement to an increased evaluation for service-connected 
right ankle disability is denied.

Entitlement to an increased evaluation for service-connected 
left knee disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



